             Case 3:21-cv-01001 Document 1 Filed 01/03/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

  NANCY GONZÁLEZ GUZMÁN                                  CIVIL NO.:
  Plaintiff

  v.

  KIA MOTORS CORPORATION;                                PRODUCT LIABILITY JURY
  HYUNDAI MOTOR COMPANY; JOHN                            DEMAND
  DOE; JANE DOE; FOREING COMPANIES
  A,B and C                                              PLAINTIFF DEMANDS
                                                           TRIAL BY JURY
  Defendants


                                          COMPLAINT

TO THE HONORABLE COURT:

       COMES now PLAINTIFF, through the subscribing attorneys who very respectfully

STATE, ALLEGE and PRAY:

                                   I.       INTRODUCTION

       1. This is a civil action for product liability that resulted in physical and emotional damages

to Nancy     González     Guzmán,       while     the   vehicle   KIA      SOUL      PSL1,      2019,

VIN#KNDJN2A27K7699526, provoked an accident on June 4, 2020.

                            II.      JURISDICTION AND VENUE

       2.      This Honorable Court has jurisdiction over the present case by virtue of diversity

of citizenship statute, 28 U.S.C. § 1332, and by the fact that the claim of plaintiff exceeds the sum

of $75,000.00 exclusive of costs and interests.

       3.      This Court has jurisdiction over Defendants inasmuch as Defendants, acting on its

own and/or through its agents, wholesalers, distributors, sellers, franchisees, licensees and sub-
Nancy GonzálezCase 3:21-cv-01001
               Guzmán                  Document 1 Filed 01/03/21 Page 2 of 6
                      v. KIA Motors Corporation                                                       2
Complaint



licensees have carried out business transactions and/or have committed tortious acts within the

commonwealth of Puerto Rico.

                                           III. PARTIES

       4.      Plaintiff Nancy González Guzmán is of legal age, single and resident and domiciled

in Urb. Río Hondo II, AC-36, Río Herrera, Bayamón, Puerto Rico 00961.

       5.      Co-defendant KIA MOTORS CORPORATION is an automobile manufacturer

headquartered in Seoul, South Korea. KIA MOTORS CORPORATION is the company that

manufactured, designed, assembled, tested, marketed, sold, advertised and/ or distributed the KIA

SOUL PSL1, 2019, VIN#KNDJN2A27K7699526. KIA Motors Corporation’s headquarters are

located in 12 Heolleung-ro, Seocho-gu, Seoul, Seoul, KR.

       6.      Co-Defendants JOHN DOE and JANE DOE are unknown natural persons,

domiciled in other place than Puerto Rico, who are responsible for any damages caused to

plaintiffs. Once their true names are known, they will be substituted.

       7.      FOREIGN COMPANIES A, B & C are fictitious names domiciled in other place

than Puerto Rico, which represent any entities jointly responsible for the damages caused to

plaintiff. Once their true names are known, they will be substituted.

                                             IV. FACTS

       9.      On June 4, 2020 at approximately 7:00p.m., plaintiff Nancy González Guzmán was

driving his vehicle, a KIA SOUL PSL1, 2019, VIN#KNDJN2A27K7699526, near her property in

Bayamón. She was returning from her sister’s house nearby. While parking the vehicle on her

residence’s driveway on reverse, the vehicle suddenly accelerated by itself forward, losing control

of it and impacting a fire hydrant and a concrete light post across the street from her house. Plaintiff

was the only person in the vehicle at the time of the accident.
Nancy GonzálezCase 3:21-cv-01001
               Guzmán                  Document 1 Filed 01/03/21 Page 3 of 6
                      v. KIA Motors Corporation                                                   3
Complaint




       10.     The airbag system failed to activate and deploy during the crash.

       11.     Plaintiff Nancy González Guzmán lost consciousness. By the time she woke up,

she saw neighbors trying to remove her from the vehicle. Shortly thereafter, paramedics from an

ambulance service arrived at the scene. Plaintiff was rushed to Hospital San Pablo in Bayamón.

                                            V.      COUNTS

                                       COUNT I: STRICT LIABILITY

       12.     Defendant KIA MOTORS CORPORATION manufactured, designed, assembled,

tested, marketed, sold, advertised, and /or distributed the KIA SOUL PSL1, 2019,

VIN#KNDJN2A27K7699526, owned by plaintiff Nancy González Guzmán.

       13.     The vehicle, KIA SOUL PSL1, 2019, VIN#KNDJN2A27K7699526, contained a

defective and unsafe design and/or electrical malfunction that caused the sudden acceleration of

the vehicle, therefore constituting a product unsafely dangerous for normal use due to its defective

design and manufacture.

       14.     The vehicle, KIA SOUL PSL1, 2019, VIN#KNDJN2A27K7699526, contained a

defective and unsafe design and/or electrical malfunction that caused an activation/deployment

failure of the airbag system, therefore constituting a product unsafely dangerous for normal use

due to its defective design and manufacture.

       15.     As a direct and proximate result of all co-defendants designing, manufacturing,

assembling, testing, marketing, selling, advertising and /or otherwise distributing the KIA SOUL

PSL1, 2019, VIN#KNDJN2A27K7699526, Plaintiff suffered serious damages.

       16.     Co-defendants are strictly liable in law to Plaintiff pursuant to applicable laws,

statutes and regulations.
Nancy GonzálezCase 3:21-cv-01001
               Guzmán                  Document 1 Filed 01/03/21 Page 4 of 6
                      v. KIA Motors Corporation                                                    4
Complaint



                                          COUNT II: NEGLIGENCE

       17.     At all times, it was the duty of the Defendants to use reasonable care in the

designing, manufacturing, assembling, testing, marketing, selling, advertising, warning, and /or

otherwise distributing the KIA SOUL PSL1, 2019, VIN#KNDJN2A27K7699526.

       18.     Contrary to their duty, the Defendants were responsible of at least for the following

careless and negligent acts and/ or omissions:

       a.      Failed to adequately and properly test and inspect the components incorporated into

the KIA SOUL PSL1, 2019, VIN#KNDJN2A27K7699526, so as to ascertain whether or not it was

safe and proper for the purpose for which was designed, manufactured and sold;

       b.      Failed to utilize and/or implement a reasonably safe design in the manufacture,

installation and/or functioning of the the KIA SOUL PSL1, 2019, VIN#KNDJN2A27K7699526;

       c.      Failed to install a safe airbag system.

       19.     The Defendants, therefore, are liable in law to Plaintiff pursuant to applicable laws,

statutes and regulations.

                                       VI.       DAMAGES

       20.     Due to the negligent acts and/or omissions of the Defendants, Nancy González

Guzmán suffered severe physical and emotional damages.

       21.     Due to the negligent acts and/or omissions of the Defendants, plaintiff Nancy

González Guzmán suffered and continues to suffer immense physical damages. Specifically, she

has suffered and is suffering among others the following conditions:

               i)        Straightening of the cervical lordosis suggestion spasm subluxation or

prevertebral swelling;

               ii)       Cardiomegaly with CTR of 15.3/30.3;
Nancy GonzálezCase 3:21-cv-01001
               Guzmán                  Document 1 Filed 01/03/21 Page 5 of 6
                      v. KIA Motors Corporation                                                   5
Complaint



               iii)    Upper thoracic compression fracture;

               iv)     Mild compression fracture Thoracic spine;

               v)      Regular density with air bronchogram in the left lower lobe compatible with

       fibrosis.

       22.     Due to the negligent acts and/or omissions of the Defendants, Nancy González

Guzmán continues to suffer excruciating mental anguishes and suffering as a result of the accident

and the physical damages suffered.

       23.     Plaintiff’s damages are ongoing and accumulating, as she is currently receiving

treatment for physical and emotional suffering.


       24.     In all, the physical injuries, physical disability and impairment, excruciating pain,

mental anguish, past and future medical and psychological care, suffered by plaintiff Nancy

González as a result of the defendants’ negligent acts and/or omissions, are valued in an amount

of not less than ONE MILLION DOLLARS ($1,000,000.00), for which the defendant is liable.


       25.     Plaintiff demands trial by jury of all issues in the case.


                                VII.    PRAYER FOR RELIEF:

       WHEREFORE, PLAINTIFF demands judgment against defendants, jointly, in the sum

of $1,000,000.00, together with the interests thereon from the date of the filing of the present

complaint, costs and reasonable attorney’s fees.

       RESPECTFULLY SUBMITTED
Nancy GonzálezCase 3:21-cv-01001
               Guzmán                  Document 1 Filed 01/03/21 Page 6 of 6
                      v. KIA Motors Corporation                                6
Complaint



      In San Juan, Puerto Rico, today, December 28, 2020.



                                         S/GABRIEL A. PEÑAGARÍCANO VALDÉS
                                         GABRIEL A. PEÑAGARÍCANO VALDÉS
                                         USDC-PR 212911
                                         E-mail: gpenagaricano@me.com

                                          GABRIEL A. PEÑAGARÍCANO, ESQ.
                                          403 MUÑOZ RIVERA AVENUE
                                          SAN JUAN, PUERTO RICO 00918
                                          PHONE: 305-439-9194
